DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed June 1, 2020. Claims 1-17 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites “An information processing method comprising: acquiring information regarding a location and a posture of a mobile object that includes a sensing device; and predicting control performed with respect to the sensing device, on a basis of the information regarding the location and the posture and map information”.
The limitations of claim 16 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “includes a sensing device” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “acquiring information regarding a location and a posture of a mobile object” in the context of this claim encompasses the user the user manually or mentally observing location and posture of a mobile object outside. Similarly, the limitation of “predicting a control”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to have a prediction of the condition of the mobile device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Further, claims 1-5 and 17 are also rejected because they amount no more than the same mere instructions of the method of claim 16 in a system which does not impose any meaningful limits on practicing the abstract idea.

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an information acquisition unit that acquires information”, “a control prediction unit that predicts control performed with respect to the sensing device”, “a unit for predicting a position of a disturbance factor that predicts a position of a disturbance factor”, , “a unit for predicting a location and a posture of a mobile object”, “unit predicts a region in which extraction of the characteristic point in the image is not performed” in claims 15.
(The examiner notes that the corresponding structure for the claimed function is found in the specification to be a server 500 in at least ¶ 42, fig 1. “a server apparatus 500 that serves as an information processing apparatus”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

9.	Claim 1 recites “a control prediction unit that predicts control performed with respect to the sensing device”. There is no description in the original specification filed June 1, 2020 of how to predict control performed with respect to the sensing device. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how to predict control performed with respect to the sensing device, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-13 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 14-17 contain similar limitations so they are rejected for similar reasons.

10.	Claim 1 recites “predicting a position of a disturbance factor that predicts a position of a disturbance factor in an image”. There is no description in the original specification filed June 1, 2020 of how to predict a position of a disturbance factor that predicts a position of a disturbance factor in an image. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how to predict a position of a disturbance factor that predicts a position of a disturbance factor in an image, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-13 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 14-17 contain similar limitations so they are rejected for similar reasons.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



12.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

13.	Claim 1 recites “a control prediction unit that predicts control performed with respect to the sensing device”. It is unclear how to predict a control of a sensing device. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how to predict a control of a sensing device. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-13 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 14-17 contain similar limitations so they are rejected for similar reasons.

14.	Claim 1 recites “predicting a position of a disturbance factor that predicts a position of a disturbance factor in an image”. It is unclear how to predict a position of a disturbance factor that predicts a position of a disturbance factor in an image. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how to a position of a disturbance factor that predicts a position of a disturbance factor in an image. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-13 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 14-17 contain similar limitations so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 1-17 are rejected under 35 U.S.C 103 as being unpatentable over Sasaki et al, US 2016/0379365, in view of Menozzi et al. US 2016/0055671, hereinafter referred to as Sasaki and Menozzi, respectively.

Regarding claim 1, Sasaki discloses an information processing apparatus comprising: 
an information acquisition unit that acquires information regarding a location and a posture of a first mobile object that includes a sensing device (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”), (See at least ¶ 30, “FIG. 3 shows an example of a processing procedure that is performed by the operating device 103. Programs for executing the processing shown in FIG. 3 are stored in a memory in the operating device 103 or an appropriate storage medium and are executed by the operating device 103”); and 
on a basis of the information regarding the location and the posture and map information, the information regarding the location and the posture being acquired by the information acquisition unit (See at least ¶ 31, “The position of the sun may be obtained from a data base or may be obtained via communication lines after it is calculated by an external server or the like”), (See at least ¶ 4, “An MMS (mobile mapping system) is publicly known. In the MMS, a vehicle is equipped with a GNSS unit, a camera, a laser scanner, an IMU (Inertial Navigation Unit), etc., and the vehicle obtains three-dimensional data and images of the surroundings while travelling”), (See at least ¶ 27, “The vehicle location calculating unit 112 calculates the location of the vehicle 100 based on the navigation signals that are received by the antenna 101 from the GNSS navigation satellite. The location of the vehicle 100 is calculated based on the position of the IMU 102…The location and attitude of the vehicle can also be calculated by using moving images that are photographed by the camera”).
Sasaki fails to explicitly discloses a control prediction unit that predicts control performed with respect to the sensing device (The examiner notes that the operating device 103 of Sasaki is equivalent to a control prediction unit).
However, Menozzi teaches a control prediction unit that predicts control performed with respect to the sensing device (See at least ¶ 4, “The data received by the processing module may include time-stamped sensor values including camera imagery, accelerometer measurements, rate-gyro measurements, magnetometer measurements, barometric pressure sensor measurements, GPS receiver position measurements, and GPS receiver velocity measurements”), (See at least ¶ 34, “each model must include a measure of its uncertainty, which the EKF uses to produce an estimate of the system states from the information at hand…the new information provided by the measurement data, weighted using the measurement model, is used to make an update to the prediction, resulting in the final estimates of the system states and their uncertainty”), (The examiner interprets the control prediction unit equivalent to the processing module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki and include a control prediction unit that predicts control performed with respect to the sensing device as taught by Menozzi because it would allow the system to take advantage of environmental features, such as landmarks, horizons, and the Sun, to significantly enhance pose estimation (Menozzi ¶ 2).

Regarding claim 2, Sasaki discloses the information processing apparatus according to claim 1, wherein the sensing device includes an image-capturing device (See at least ¶ 22, “The camera 104 is a panoramic camera and can photograph moving images of the entirety of the surroundings”), 
the information processing apparatus further comprises a unit for predicting a location and a posture of a mobile object that predicts the location and the posture of the first mobile object on a basis of the information regarding the location and the posture, the information regarding the location and the posture being acquired by the information acquisition unit (See at least ¶ 27, “The vehicle location calculating unit 112 calculates the location of the vehicle 100 based on the navigation signals that are received by the antenna 101 from the GNSS navigation satellite. The location of the vehicle 100 is calculated based on the position of the IMU 102…The location and attitude of the vehicle can also be calculated by using moving images that are photographed by the camera”), and 
a unit for predicting a position of a disturbance factor that predicts a position of a disturbance factor in an image captured by the image-capturing device, on a basis of the map information and a result of the prediction performed by the unit for predicting a location and a posture of a mobile object, and on a basis of a result of the prediction performed by the unit for predicting a position of a disturbance factor, the control prediction unit predicts control performed with respect to the image-capturing device (See at least ¶ 20, “FIG. 4 shows an estimated position of the sun in a still image, in which the direction of the sun is photographed, and shows an observed position of the sun in the still image. When the attitude information of the camera that is used for the photographing contains uncertainties, the estimated position of the sun tends to differ from the true value. Therefore, a difference is generated between the estimated position and the observed position of the sun in the image. In view of this, a correction amount Ii is added to a parameter that specifies the attitude of the camera, and the value of the correction amount Ii is calculated so that the positional difference will satisfy a convergence condition”).

Regarding claim 3, Sasaki discloses the information processing apparatus according to claim 2, wherein the control prediction unit predicts an exposure control performed with respect to the image-capturing device (See at least ¶ 30, “data of still images that are photographed by the camera 104 at time "t" is obtained (step S102). Here, an image containing the sun is selected as a target still image. In addition, since sunlight is extremely bright, appropriate filtering is
performed, and the lightness of the target still image is adjusted so that the position of the sun is clearly obtained. After the image that contains the sun is selected, a position of the sun image in the target still image is obtained”).

Regarding claim 4, Sasaki discloses the information processing apparatus according to claim 2, wherein the control prediction unit predicts a photometry-region control performed with respect to the image-capturing device (See at least ¶ 35, “This calculation is performed by the in-image sun position identifying unit 115. Since the camera coordinate system is a coordinate system that is fixed relative to the camera 104, the relationship between the target still image and the camera coordinate system is determined. Therefore, by identifying the observed position of the sun in the target still image, a sun direction vector Si_cam(t) for specifying an actual photographing direction of the sun in the camera coordinate system is identified”).

Regarding claim 5, Sasaki discloses the information processing apparatus according to claim 1, wherein the sensing device includes an image-capturing device (See at least ¶ 22, “The camera 104 is a panoramic camera and can photograph moving images of the entirety of the surroundings”), 
the first mobile object includes a self-location estimation system that estimates the location and the posture of the first mobile object using a characteristic point that is extracted from image information from the image-capturing device (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”), 
the information processing apparatus further comprises a unit for predicting a location and a posture of a mobile object that predicts the location and the posture of the first mobile object on a basis of the information regarding the location and the posture, the information regarding the location and the posture being acquired by the information acquisition unit (See at least ¶ 27, “The vehicle location calculating unit 112 calculates the location of the vehicle 100 based on the navigation signals that are received by the antenna 101 from the GNSS navigation satellite. The location of the vehicle 100 is calculated based on the position of the IMU 102…The location and attitude of the vehicle can also be calculated by using moving images that are photographed by the camera”), and 
a unit for predicting a position of a disturbance factor that predicts a position of a disturbance factor in an image captured by the image-capturing device, on a basis of the map information and a result of the prediction performed by the unit for predicting a location and a posture of a mobile object, and on a basis of a result of the prediction performed by the unit for predicting a position of a disturbance factor, the control prediction unit predicts control performed with respect to the self-location estimation system (See at least ¶ 20, “FIG. 4 shows an estimated position of the sun in a still image, in which the direction of the sun is photographed, and shows an observed position of the sun in the still image. When the attitude information of the camera that is used for the photographing contains uncertainties, the estimated position of the sun tends to differ from the true value. Therefore, a difference is generated between the estimated position and the observed position of the sun in the image. In view of this, a correction amount Ii is added to a parameter that specifies the attitude of the camera, and the value of the correction amount Ii is calculated so that the positional difference will satisfy a convergence condition”).

Regarding claim 6, Sasaki discloses the information processing apparatus according to claim 5, wherein on the basis of the result of the prediction performed by the unit for predicting a position of a disturbance factor, the control prediction unit predicts a region in which extraction of the characteristic point in the image is not performed in the self-location estimation system (See at least ¶ 35, “This calculation is performed by the in-image sun position identifying unit 115. Since the camera coordinate system is a coordinate system that is fixed relative to the camera 104, the relationship between the target still image and the camera coordinate system is determined. Therefore, by identifying the observed position of the sun in the target still image, a sun direction vector Si_cam(t) for specifying an actual photographing direction of the sun in the camera coordinate system is identified”).

Regarding claim 7, Sasaki discloses the information processing apparatus according to claim 5, wherein the sensing device includes the image-capturing device and a mobile-object-state detection sensor that detects a state of the first mobile object (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”), 
the first mobile object includes the self-location estimation system that estimates the location and the posture of the first mobile object using at least one of the image information, or mobile-object-state information from the mobile- object-state detection sensor (See at least ¶ 4, “An MMS (mobile mapping system) is publicly known. In the MMS, a vehicle is equipped with a GNSS unit, a camera, a laser scanner, an IMU (Inertial Navigation Unit), etc., and the vehicle obtains three-dimensional data and images of the surroundings while travelling”), (See at least ¶ 27, “The vehicle location calculating unit 112 calculates the location of the vehicle 100 based on the navigation signals that are received by the antenna 101 from the GNSS navigation satellite. The location of the vehicle 100 is calculated based on the position of the IMU 102…The location and attitude of the vehicle can also be calculated by using moving images that are photographed by the camera”), and 
on the basis of the result of the prediction performed by the unit for predicting a position of a disturbance factor, the control prediction unit predicts how the image information and the mobile-object-state information are respectively weighted, the image information and the mobile-object-state information being used when the location and the posture of the first mobile object are estimated in the self-location estimation system (See at least ¶ 20, “FIG. 4 shows an estimated position of the sun in a still image, in which the direction of the sun is photographed, and shows an observed position of the sun in the still image. When the attitude information of the camera that is used for the photographing contains uncertainties, the estimated position of the sun tends to differ from the true value. Therefore, a difference is generated between the estimated position and the observed position of the sun in the image. In view of this, a correction amount Ii is added to a parameter that specifies the attitude of the camera, and the value of the correction amount Ii is calculated so that the positional difference will satisfy a convergence condition”).

Regarding claim 8, Sasaki discloses the information processing apparatus according to claim 5, wherein the sensing device includes a plurality of the image- capturing devices (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”), and 
on the basis of the result of the prediction performed by the unit for predicting a position of a disturbance factor, the control prediction unit predicts how respective pieces of image information from the plurality of the image-capturing devices are weighted, the respective pieces of image information being used when the location and the posture of the first mobile object are estimated in the self-location estimation system (See at least ¶ 20, “FIG. 4 shows an estimated position of the sun in a still image, in which the direction of the sun is photographed, and shows an observed position of the sun in the still image. When the attitude information of the camera that is used for the photographing contains uncertainties, the estimated position of the sun tends to differ from the true value. Therefore, a difference is generated between the estimated position and the observed position of the sun in the image. In view of this, a correction amount Ii is added to a parameter that specifies the attitude of the camera, and the value of the correction amount Ii is calculated so that the positional difference will satisfy a convergence condition”).

Regarding claim 9, Sasaki discloses the information processing apparatus according to claim 5, wherein on the basis of the result of the prediction performed by the unit for predicting a position of a disturbance factor, the control prediction unit predicts control performed with respect to the image-capturing device (See at least ¶ 20, “FIG. 4 shows an estimated position of the sun in a still image, in which the direction of the sun is photographed, and shows an observed position of the sun in the still image. When the attitude information of the camera that is used for the photographing contains uncertainties, the estimated position of the sun tends to differ from the true value. Therefore, a difference is generated between the estimated position and the observed position of the sun in the image. In view of this, a correction amount Ii is added to a parameter that specifies the attitude of the camera, and the value of the correction amount Ii is calculated so that the positional difference will satisfy a convergence condition”).

Regarding claim 10, Sasaki discloses the information processing apparatus according to claim 2, wherein the disturbance factor is the sun, and on a basis of the map information, the result of the prediction performed by the unit for predicting a location and a posture of a mobile object, and sun position information, the unit for predicting a position of a disturbance factor predicts a position of the sun in the image captured by the image- capturing device (See at least ¶ 20, “FIG. 4 shows an estimated position of the sun in a still image, in which the direction of the sun is photographed, and shows an observed position of the sun in the still image. When the attitude information of the camera that is used for the photographing contains uncertainties, the estimated position of the sun tends to differ from the true value. Therefore, a difference is generated between the estimated position and the observed position of the sun in the image. In view of this, a correction amount Ii is added to a parameter that specifies the attitude of the camera, and the value of the correction amount Ii is calculated so that the positional difference will satisfy a convergence condition”), (See at least ¶ 4, “An MMS (mobile mapping system) is publicly known. In the MMS, a vehicle is equipped with a GNSS unit, a camera, a laser scanner, an IMU (Inertial Navigation Unit), etc., and the vehicle obtains three-dimensional data and images of the surroundings while travelling”), (See at least ¶ 27, “The vehicle location calculating unit 112 calculates the location of the vehicle 100 based on the navigation signals that are received by the antenna 101 from the GNSS navigation satellite. The location of the vehicle 100 is calculated based on the position of the IMU 102…The location and attitude of the vehicle can also be calculated by using moving images that are photographed by the camera”).

Regarding claim 11, Sasaki discloses the information processing apparatus according to claim 2, wherein the disturbance factor is a tunnel, and on the basis of the map information and the result of the prediction performed by the unit for predicting a location and a posture of a mobile object, the unit for predicting a position of a disturbance factor predicts a position of the tunnel in the image captured by the image-capturing device (See at least ¶ 4, “An MMS (mobile mapping system) is publicly known. In the MMS, a vehicle is equipped with a GNSS unit, a camera, a laser scanner, an IMU (Inertial Navigation Unit), etc., and the vehicle obtains three-dimensional data and images of the surroundings while travelling”), (See at least ¶ 22, “The camera 104 is a panoramic camera and can photograph moving images of the entirety of the surroundings”), (See at least ¶ 29, “The camera attitude calculating unit 116 calculates the attitude of the camera 104 by using differences between the estimated positions and the observed positions of the sun in the images. The in-image sun position identifying unit 115 obtains a position (in-image position) of the sun in a target still image that contains the sun. Specifically, information of coordinates of the sun image in the target still image is obtained”), (See at least ¶ 22, “The camera 104 is a panoramic camera and can photograph moving images of the entirety of the surroundings”).

Regarding claim 12, Sasaki discloses the information processing apparatus according to claim 2, wherein the disturbance factor is a shadow of a structure, and on a basis of the map information, the result of the prediction performed by the unit for predicting a location and a posture of a mobile object, and sun position information, the unit for predicting a position of a disturbance factor predicts a position of the shadow created due to the structure in the image captured by the image-capturing device (See at least ¶ 4, “An MMS (mobile mapping system) is publicly known. In the MMS, a vehicle is equipped with a GNSS unit, a camera, a laser scanner, an IMU (Inertial Navigation Unit), etc., and the vehicle obtains three-dimensional data and images of the surroundings while travelling”), (See at least ¶ 22, “The camera 104 is a panoramic camera and can photograph moving images of the entirety of the surroundings”), (See at least ¶ 29, “The camera attitude calculating unit 116 calculates the attitude of the camera 104 by using differences between the estimated positions and the observed positions of the sun in the images. The in-image sun position identifying unit 115 obtains a position (in-image position) of the sun in a target still image that contains the sun. Specifically, information of coordinates of the sun image in the target still image is obtained”), (See at least ¶ 22, “The camera 104 is a panoramic camera and can photograph moving images of the entirety of the surroundings”).

Regarding claim 13, Sasaki discloses the information processing apparatus according to claim 1, wherein the information acquisition unit acquires information regarding a location and a posture of a second mobile object that includes a sensing device and is different from the first mobile object (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”), and 
the control prediction unit sets, to be prediction of control performed with respect to the sensing device of the second mobile object, the prediction of the control performed with respect to the sensing device of the first mobile object, the prediction of the control performed with respect to the sensing device of the first mobile object being performed by the control prediction unit on the basis of the information regarding the location and the posture of the first mobile object and the map information, the information regarding the location and the posture of the first mobile object being acquired by the information acquisition unit (See at least ¶ 20, “FIG. 4 shows an estimated position of the sun in a still image, in which the direction of the sun is photographed, and shows an observed position of the sun in the still image. When the attitude information of the camera that is used for the photographing contains uncertainties, the estimated position of the sun tends to differ from the true value. Therefore, a difference is generated between the estimated position and the observed position of the sun in the image. In view of this, a correction amount Ii is added to a parameter that specifies the attitude of the camera, and the value of the correction amount Ii is calculated so that the positional difference will satisfy a convergence condition”).

Regarding claim 14, Sasaki discloses a mobile object comprising: 
a sensing device (See at least ¶ 4, “An MMS (mobile mapping system) is publicly known. In the MMS, a vehicle is equipped with a GNSS unit, a camera, a laser scanner, an IMU (Inertial Navigation Unit), etc., and the vehicle obtains three-dimensional data and images of the surroundings while travelling”); and 
an acquisition unit that acquires information regarding a self-location and a posture of the mobile object (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”), wherein 
the control performed with respect to the sensing device being predicted on a basis of the information regarding the self-location and the posture and map information, the information regarding the self-location and the posture being acquired by the acquisition unit (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”).
Sasaki fails to explicitly discloses the sensing device is controlled according to control prediction information regarding prediction of control performed with respect to the sensing device (The examiner notes that the operating device 103 of Sasaki is equivalent to a control prediction unit).
However, Menozzi teaches the sensing device is controlled according to control prediction information regarding prediction of control performed with respect to the sensing device (See at least ¶ 4, “The data received by the processing module may include time-stamped sensor values including camera imagery, accelerometer measurements, rate-gyro measurements, magnetometer measurements, barometric pressure sensor measurements, GPS receiver position measurements, and GPS receiver velocity measurements”), (See at least ¶ 34, “each model must include a measure of its uncertainty, which the EKF uses to produce an estimate of the system states from the information at hand…the new information provided by the measurement data, weighted using the measurement model, is used to make an update to the prediction, resulting in the final estimates of the system states and their uncertainty”), (The examiner interprets the control prediction unit equivalent to the processing module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki and include a control prediction unit that predicts control performed with respect to the sensing device as taught by Menozzi because it would allow the system to take advantage of environmental features, such as landmarks, horizons, and the Sun, to significantly enhance pose estimation (Menozzi ¶ 2).

Regarding claim 15, Sasaki discloses a control system comprising: 
a mobile object that includes a sensing device (See at least ¶ 4, “An MMS (mobile mapping system) is publicly known. In the MMS, a vehicle is equipped with a GNSS unit, a camera, a laser scanner, an IMU (Inertial Navigation Unit), etc., and the vehicle obtains three-dimensional data and images of the surroundings while travelling”); 
an information acquisition unit that acquires information regarding a location and a posture of the mobile object (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”); 
on a basis of the information regarding the location and the posture and map information, the information regarding the location and the posture being acquired by the information acquisition unit (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”); and 
a control unit that performs the control with respect to the sensing device on a basis of control prediction information regarding the control prediction performed by the control prediction unit (See at least ¶ 22, “The operating device 103 is hardware that functions as a computer, and it has the structure shown in FIG. 2, which is described later, and performs processing shown in FIG. 3”).
Sasaki fails to explicitly discloses a control prediction unit that predicts control performed with respect to the sensing device (The examiner notes that the operating device 103 of Sasaki is equivalent to a control unit/prediction unit).
However, Menozzi teaches a control prediction unit that predicts control performed with respect to the sensing device (See at least ¶ 4, “The data received by the processing module may include time-stamped sensor values including camera imagery, accelerometer measurements, rate-gyro measurements, magnetometer measurements, barometric pressure sensor measurements, GPS receiver position measurements, and GPS receiver velocity measurements”), (See at least ¶ 34, “each model must include a measure of its uncertainty, which the EKF uses to produce an estimate of the system states from the information at hand…the new information provided by the measurement data, weighted using the measurement model, is used to make an update to the prediction, resulting in the final estimates of the system states and their uncertainty”), (The examiner interprets the control prediction unit equivalent to the processing module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sasaki and include a control prediction unit that predicts control performed with respect to the sensing device as taught by Menozzi because it would allow the system to take advantage of environmental features, such as landmarks, horizons, and the Sun, to significantly enhance pose estimation (Menozzi ¶ 2).

Regarding claim 16, Sasaki discloses an information processing method comprising: 
acquiring information regarding a location and a posture of a mobile object that includes a sensing device (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”); and 
on a basis of the information regarding the location and the posture and map information (See at least ¶ 4, “An MMS (mobile mapping system) is publicly known. In the MMS, a vehicle is equipped with a GNSS unit, a camera, a laser scanner, an IMU (Inertial Navigation Unit), etc., and the vehicle obtains three-dimensional data and images of the surroundings while travelling”), (See at least ¶ 27, “The vehicle location calculating unit 112 calculates the location of the vehicle 100 based on the navigation signals that are received by the antenna 101 from the GNSS navigation satellite. The location of the vehicle 100 is calculated based on the position of the IMU 102…The location and attitude of the vehicle can also be calculated by using moving images that are photographed by the camera”).
Sasaki fails to explicitly discloses predicting control performed with respect to the sensing device (The examiner notes that the operating device 103 of Sasaki is equivalent to a control prediction unit).
However, Menozzi teaches predicting control performed with respect to the sensing device (See at least ¶ 4, “The data received by the processing module may include time-stamped sensor values including camera imagery, accelerometer measurements, rate-gyro measurements, magnetometer measurements, barometric pressure sensor measurements, GPS receiver position measurements, and GPS receiver velocity measurements”), (See at least ¶ 34, “each model must include a measure of its uncertainty, which the EKF uses to produce an estimate of the system states from the information at hand…the new information provided by the measurement data, weighted using the measurement model, is used to make an update to the prediction, resulting in the final estimates of the system states and their uncertainty”), (The examiner interprets the control prediction unit equivalent to the processing module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sasaki and include predicting control performed with respect to the sensing device as taught by Menozzi because it would allow the method to take advantage of environmental features, such as landmarks, horizons, and the Sun, to significantly enhance pose estimation (Menozzi ¶ 2).

Regarding claim 17, Sasaki discloses a program that causes an information processing apparatus to perform a process comprising: 
acquiring information regarding a location and a posture of a mobile object that includes a sensing device (See at least ¶ 26, “FIG. 2 shows a block diagram of the operating device 103. The operating device 103 includes a data obtaining unit 111, a vehicle location calculating unit 112, a sun position estimating unit 113, a sun position projecting unit 114, an in-image sun position identifying unit 115, and a camera attitude calculating unit 116. The data obtaining unit 111 receives navigation signals that are received by the antenna 101 and also receives data of images that are photographed by the camera 104”); and 
 	on a basis of the information regarding the location and the posture and map information (See at least ¶ 4, “An MMS (mobile mapping system) is publicly known. In the MMS, a vehicle is equipped with a GNSS unit, a camera, a laser scanner, an IMU (Inertial Navigation Unit), etc., and the vehicle obtains three-dimensional data and images of the surroundings while travelling”), (See at least ¶ 27, “The vehicle location calculating unit 112 calculates the location of the vehicle 100 based on the navigation signals that are received by the antenna 101 from the GNSS navigation satellite. The location of the vehicle 100 is calculated based on the position of the IMU 102…The location and attitude of the vehicle can also be calculated by using moving images that are photographed by the camera”).
Sasaki fails to explicitly discloses predicting control performed with respect to the sensing device (The examiner notes that the operating device 103 of Sasaki is equivalent to a control prediction unit).
However, Menozzi teaches predicting control performed with respect to the sensing device (See at least ¶ 4, “The data received by the processing module may include time-stamped sensor values including camera imagery, accelerometer measurements, rate-gyro measurements, magnetometer measurements, barometric pressure sensor measurements, GPS receiver position measurements, and GPS receiver velocity measurements”), (See at least ¶ 34, “each model must include a measure of its uncertainty, which the EKF uses to produce an estimate of the system states from the information at hand…the new information provided by the measurement data, weighted using the measurement model, is used to make an update to the prediction, resulting in the final estimates of the system states and their uncertainty”), (The examiner interprets the control prediction unit equivalent to the processing module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sasaki and include predicting control performed with respect to the sensing device as taught by Menozzi because it would allow the method to take advantage of environmental features, such as landmarks, horizons, and the Sun, to significantly enhance pose estimation (Menozzi ¶ 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665